Citation Nr: 1450402	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-28 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed left knee disorder.

2.  Entitlement to service connection for a claimed left knee disorder.

3.  Entitlement to service connection for claimed bilateral carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in February 2008 by the RO.  

In January 2011 the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge a transcript of the hearing is of record.

The Board remanded the case in June 2011 and December 2013for further development.  The RO granted service connection for rheumatoid arthritis by way of a February 2014 rating decision.  As this represents a full grant of benefits with respect to this claim, the matter is no longer before the Board for the purpose of appellate consideration. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS).  

Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for claimed bilateral carpal tunnel syndrome is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The currently demonstrated bilateral knee disability manifested by degenerative changes is shown as likely as not to have had its clinical onset during the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative changes of the left knee is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative changes of the right knee is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2007.  The claim was last adjudicated in February 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination.

In February 2014, the AOJ obtained a VA medical opinion as requested by the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2011 the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal.  The hearing focused on the elements necessary to substantiate her service connection claim and the Veteran through her testimony demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  The Board can adjudicate the claim based on the current record.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


II.  Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


III.  Right and Left Knees

The Veteran seeks service connection for right and left knee disabilities on the basis that she initially injured her knees in service as the result of a motor vehicle accident. 

The Veteran's service treatment records show that she was seen many times in service for generalized multiple joint pains.  An August 1973 record indicates that she was seen for knee contusions sustained in a motor vehicle accident.  She was treated conservatively and improved.  

The X-ray studies of the right knee performed in October 1973 and July 1975 were noted to have been normal.  The February 1979 X-ray studies of both knees were noted to be normal.  A March 1979 note suggested that presence of  chondromalacia.  A September 1983 service treatment records indicates bilateral chondromalacia.

On discharge examination in March 1983, the Veteran's lower extremities were noted to have been normal.

Following service, a December 2002 VA treatment record indicated  that the Veteran had had left knee pain for two months after an episode of stepping off a chair.  The impression was chondromalacia patella on left.

The X-ray studies of the knees in November 2002 were noted to show mild degenerative changes. The first diagnosis of degenerative joint disease of the knees was in 2002.  

A February 2003 MRI of the left knee showed degenerative tear of medial meniscus with joint effusion and a Baker's cyst.

In connection with a VA examination in January 2008, the VA examiner noted that testing showing degenerative joint disease of the knees was not performed until after service and was unable to give an etiology opinion. 

On VA examination in September 2011, the examiner diagnosed three knee disorders: bilateral chondromalacia, status post left meniscal tear and bilateral degenerative joint disease of the knees.  The examiner did not provide an etiology opinion.  The Board found this examination report to be inadequate in December 2013.

In a May 2012 letter, a nurse practitioner noted the Veteran's complaints of knee pain dating back to active duty.  She noted that the X-ray studies in 2002 and 2005 demonstrated degenerative joint disease in the knees.  She stated that degenerative joint disease was known to progress over time.  She opined that degenerative joint disease and bilateral chondromalacia and rheumatoid arthritis originally occurred during active duty service and have had to progress with the passage of time.

After a VA examination in February 2014, the examiner diagnosed degenerative joint disease.  The examiner opined that the degenerative joint disease of the knees was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He noted the only current diagnosis as pertains to her knees was that of degenerative joint disease seen on the most recent orthopedic consultation note. 

The examiner noted a history of left knee arthroscopy in 2004 for torn medial meniscus and an orthopedic note of 2002 documenting that she had "no prior symptoms" prior to injuring the left knee in stepping down from a chair and was given a diagnosis of chondromalacia of the left knee at that time.

The examiner also noted that in reviewing the VBMS file that a laboratory test for rheumatoid arthritis was performed in February 1974 was negative. 

The examiner stated that degenerative joint disease was likely due to the Veteran's age and weight and reasoned that degenerative joint disease would not be caused by the simple knee contusion that completely resolved while on active duty. 

The examiner added that chondromalacia was more common in women and associated with trauma such as in a motor vehicle accident or in stepping off a chair wrong as happened in 2002 when the Veteran was ultimately diagnosed with a torn medial meniscus of the left knee and not chondromalacia.  He stated that there was no evidence of any chronicity noted from the normal separation examination in 1983 until the 2002 injury that resulted with arthroscopy for a torn left medial meniscus.

Based on a careful review of the entire record, the Board finds the evidence to be relative equipoise in showing  the current bilateral knee disability manifested by degenerative joint changes as likely as not had its clinical onset during the Veteran's lengthy period of active service.   

The service treatment records are contemporaneous and competent medical evidence of high probative weight in that they show that the Veteran sustain injuries to the knees and exhibited findings of bilateral chrondromalacia.

Moreover, the evidence includes conflicting medical opinions regarding the etiology of the claimed bilateral knee disorder that are of relatively equal probative weight.

The Board also has considered the Veteran's assertions of having continued knee symptoms since service.  The Veteran is competent to testify as to her observations, but her testimony must be weighed against the other evidence of record.  See Jandreau v Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for left knee disability is granted.

Service connection for right knee disability is granted.


REMAND

The Board regrets the additional delay, but a remand is necessary, primarily to obtain a clarifying opinion as to the etiology of the bilateral carpal tunnel syndrome.

In January 2014, the VA examiner stated that it was less likely than not that bilateral carpal tunnel syndrome was incurred in or caused by the claimed in-service injury, event or illness because it was diagnosed 21 years after service discharge.  He stated that carpal tunnel syndrome is more common in those with rheumatoid arthritis.  

The Board notes that the Veteran is service-connected for rheumatoid arthritis.  The record is also unclear as to which extremities are impacted by the service-connected rheumatoid arthritis.

The Board finds that a remand is necessary to address whether any bilateral carpal tunnel syndrome is caused by, related to, or aggravated by the service-connected rheumatoid arthritis.  

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

1.  The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  The AOJ should take all indicated action to obtain a medical opinion as to the nature and likely etiology of the Veteran's bilateral carpal tunnel syndrome.  The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and lay statements. Please be aware that this appeal was processed using VBMS and ensure that the VA examiner has access to the electronic claims file.

The examiner should state an opinion as to whether it is more likely than not (probability greater than 50 percent) that the symptoms of carpal tunnel syndrome are a manifestation of service-connected rheumatoid arthritis, and, if not whether symptoms of carpal tunnel syndrome are aggravated by service-connected rheumatoid arthritis. 

Specifically, in addressing aggravation for secondary service connection, the examiner must discuss and explain whether the Veteran's carpal tunnel syndrome was permanently worsened by service-connected rheumatoid arthritis (versus it being due to the natural progress of the disease).

A complete rationale for any opinions expressed must be provided.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


